Exhibit 10.7(D)

 

MEMORANDUM OF UNDERSTANDING

 

THIS MEMORANDUM OF UNDERSTANDING (“Agreement”), is made on March 15, 2005, by
and among the City of Evansville, Indiana acting by and through the
Redevelopment Commission of the City of Evansville, Indiana, organized and
operating under IC 36-7-14 (“Commission”), Aztar Indiana Gaming Company, LLC, a
limited liability company, organized and existing under the laws of the State of
Indiana (“Aztar Indiana”), and Aztar Corporation, a corporation organized and
existing under the laws of the State of Delaware (“Guarantor”).

 

RECITALS

 

A. The Commission, Aztar Indiana and Guarantor are the parties in interest to
that certain Evansville Riverboat Landing Lease dated May 2, 1995 (the “Original
Lease”), as amended by an Amendment to Lease Agreement effective December 1,
2001 (the “First Amendment”), as further amended by that certain Second
Amendment to Lease Agreement dated August 27, 2003 (the “Second Amendment”), and
as further amended by that certain Memorandum of Understanding made effective as
of December 1, 2004 (the “MOU,” and collectively with the Original Lease, the
First Amendment and the Second Amendment, the “Lease”).

 

B. Section 2.04 of the Original Lease, as amended by the MOU, provides that
options in favor of the Tenant to extend the terms of the Lease shall be deemed
to be automatically exercised unless Tenant shall give City notice of the
relinquishment of such option and all succeeding options at least two hundred
seventy (270) days prior to the expiration of the Original Term or prior
Extended Term, as the case may be.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Commission, Aztar Indiana and the Guarantor agree to amend the
Lease as follows. Capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Lease.

 

1. Exercise of Option to Extend. Section 2.04 of the Original Lease, as amended
by the MOU, is hereby amended in its entirety to read as follows:

 

“Section 2.04. Exercise of Option to Extend. The options to extend the term of
this Lease shall be deemed to be automatically exercised unless Tenant shall
give City notice of the relinquishment of such option and all succeeding options
in the manner hereinafter specified for notices not later than May 16, 2005,
prior to the expiration of the Original Term or at least two hundred thirty-five
days (235) days prior to the expiration of the prior Extended Term, as the case
may be. The failure of Tenant to give such notice within the time limited shall
cause such option to be automatically exercised and this Lease shall continue in
full force and effect for the succeeding Extended Term. The giving of notice of
the relinquishment of an option to extend the term within the specified time
periods

 

--------------------------------------------------------------------------------


 

prior to the expiration of the preceding term shall cause such Extended Term and
any succeeding Extended Terms to lapse and become null and void and of no
further force or effect, and this Lease and all rights of Tenant hereunder shall
expire and terminate as of the end of the Original Term or Extended Term, as the
case may be.”

 

2. Confirmation. The Lease, to the extent not inconsistent with the terms
hereof, is hereby confirmed.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Second Amendment as of the day and year first
above written.

 

AZTAR INDIANA GAMING

AZTAR CORPORATION

COMPANY, LLC

 

 

 

 

 

 

By:

/s/ James L. Brown

 

By:

/s/ [ILLEGIBLE]

Printed:

James L. Brown

Printed:

[ILLEGIBLE]

Title:

President/GM

Title:

VP & TREASURER

 

REDEVELOPMENT COMMISSION OF

 

THE CITY OF EVANSVILLE, INDIANA

 

 

 

 

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

--------------------------------------------------------------------------------

 